United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit              November 15, 2005

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 04-31229




ALEX BERTRAND, Individually and as Administrator of the estate of
his minor child on behalf of Aimee Bertrand; JEANNINE BERTRAND,
Individually and as Administrator of the estate of her minor child
on behalf of Aimee Bertrand estate of her minor child on behalf of
Aimee Bertrand

                                           Plaintiffs - Appellants


                              VERSUS


 A B I ADMINISTRATIVE SERVICES CORP, doing business as Corporate
Benefit Services of America, Inc.; COASTAL FABRICATION LLC; COASTAL
FABRICATION LLC EMPLOYEE BENEFIT PLAN


                                            Defendants - Appellees



           Appeal from the United States District Court
         For the Western District of Louisiana, Lafayette
                           6:03-CV-2044


Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

      After reviewing the record in this case and considering the

briefs of the parties and arguments of counsel we are satisfied

that the district court correctly concluded that plaintiffs’ entire


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
claim is preempted under ERISA.      See Aetna v. Davila, 542 U.S.

200(2004).

     On the merits we conclude that the district court correctly

dismissed the ERISA claim because Medicaid paid for the surgery and

related medical care which was the subject of Bertrand’s ERISA

benefits claim.    Bertrand’s   right   to   seek   recovery   of   ERISA

benefits for cost of medical care incurred after the judgment

entered by the district court which may not be paid by Medicaid is

preserved.

AFFIRMED.




                                 2